Citation Nr: 0424953	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  02-17 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for postoperative 
osteoarthropathy of the left knee, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1983 
to May 1991.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem North 
Carolina Regional Office (RO).  This determination increased 
the disability evaluation for the veteran's service-connected 
left knee disorder from 0 percent to 10 percent disabling.

In March 2004 the veteran appeared at the RO and offered 
testimony in support of his claim via a videoconference 
hearing with the undersigned Veterans Law Judge.  The 
transcript of the veteran's testimony has been associated 
with his claims file.  At this hearing the veteran withdrew 
the issue of entitlement to an earlier effective date for the 
assignment of the 10 percent rating for his service-connected 
left knee disorder.  See 38 C.F. R. § 20.204 (2003).  
Accordingly, the appeal is so limited. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service-connected left knee 
disorder is more disabling than currently evaluated.  At his 
hearing in March 2004, the veteran testified that he was 
evaluated and treated in October and November 2003 for his 
left knee condition by a VA orthopedist at the VA Medical 
Center in Hampton, Virginia.  He requested that medical 
records related to this treatment be obtained and associated 
with his claims file.  Additionally, the veteran testified 
that in February 2004 he received treatment for his left knee 
from a private physician, Dr. A. M., in Suffolk, Virginia.  
Medical records pertaining to evaluation and treatment 
rendered to him by this physician should also be obtained and 
associated with his claims file.

The Board also notes that the veteran testified that his 
service-connected left knee has caused periods of absence 
from his employment.  

The veteran was last provided a comprehensive VA examination 
of his left knee disorder in April 2003.  After reviewing the 
examination report the Board is of the opinion that more 
detailed findings are required in order to determine the 
functional impairment caused by the left knee pain as set 
forth in DeLuca v Brown, 8 Vet. App. 202 (1995).  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
him since service for complaints 
referable to the disorder in issue.  
After securing any necessary release 
required, the RO should obtain all 
identified records to include the records 
of Dr. A. M. in Suffolk, Virginia.  The 
RO should then ensure that all relevant 
records of contemporary VA treatment or 
clinical evaluation are associated with 
the veteran's claims file.  

2.  The RO should specifically request 
the VA medical facility in Hampton, 
Virginia to furnish copies of any medical 
records covering treatment from October 
2003 to the present.

3.  A VA examination should be conducted 
by an orthopedist in order to determine 
the severity of the left knee disability.  
The examiner should be afforded an 
opportunity to review the appellant's 
claims file prior to the examination.  
The examination should include all 
necessary tests and studies, to include 
X-rays.  The examiner is requested to 
obtain a detailed occupational history, 
to include the average number of days per 
year the veteran has missed work due to 
his left knee problems from 2001 to the 
present.  It is requested that the 
examination include range of motion 
testing.  The examiner is also requested 
to include the degrees of normal range of 
motion of the knee.  The examiner should 
comment on the presence and severity of 
any instability and/or subluxation.

Additionally, the orthopedist should be 
requested to determine whether the left 
knee disorder exhibits weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  The examiner is 
requested to comment on the impact the 
left knee disability has on the veteran's 
employability.  A complete rational for 
any opinion expressed should be included 
in the report.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue in 
appellate status.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The case should then be returned to the Board for further 
appellate consideration
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




